DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 04/23/2021 have been entered. Claims 1-20 remain pending. The amendments overcome each rejection under 35 USC 112(b) set forth in the previous office action mailed on 01/28/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-10, and 12-15 are rejected under 35 U.S.C. 103 as being obvious over Chang et al. (US 2012/0226145) in view of Aktas et al. (US 2015/0265344).
Regarding claim 1, Chang et al. discloses a robotic surgical system (13, FIG 1, abstract, paragraph [0021-0023]) for executing a procedural treatment of an anatomical structure (e.g. tumor) within an anatomical region (Paragraphs [0002-0004]), the robotic surgical system (13) comprising: an articulated 
Chang et al. is silent regarding a treatment catheter, the articulated robot adapted to navigate the treatment catheter within the anatomical region.
However, Aktas et al. discloses an ablation treatment device comprising a treatment catheter (11, FIGs 1A-1B, paragraphs [0050-0051]) surrounding an RF needle (51) wherein the needle is used to navigate the treatment catheter to an anatomical region (FIGs 9A-9C, paragraphs [0075-0076]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the articulated robot of Chang such that the RF needle is surrounded by a treatment catheter, as taught by Aktas, for the purpose of providing a treatment catheter deliverable with the articulated robot 
	Regarding claim 2, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Aktas further discloses the treatment catheter is one of a thermoablation catheter (Abstract and paragraph [0010] disclose RF ablation, which is a form of thermoablation) and a cyroablation catheter.
Regarding claim 5, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 1. Chang et al. further discloses at least one of the plurality of linkages comprises a proximal linkage (See FIG 4 below) and a distal linkage (See FIG 4 below).


    PNG
    media_image1.png
    344
    603
    media_image1.png
    Greyscale

Regarding claim 6, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 5. Chang et al. further discloses the at least one of the plurality of linkages further comprises at least one intermediate linkage (See FIG 4 above) between the proximal linkage and the distal linkage (FIGs 4-6 show a number of linkages between the distal and proximal linkage, any of which could be interpreted as an intermediate linkage. A single link has been identified in FIG 4 above for the purpose of examination).
Regarding claim 7, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 5. Chang et al. further discloses the at least one joint is adapted to generate pose data (Joint coordinates 35) informative of a pose of the distal linkage relative to the proximal linkage (Paragraphs [0033 and 0036] disclose joints are operable to generate pose data via mechanical linkage sensory units. Because the position of each link can be determined, the device is at least operable to determine a positioning of the distal linkage relative to the proximal linkage); and wherein the robot controller is adapted, responsive to a generation of the pose data by the at least one joint, to control the navigation by the articulated robot of the treatment catheter along the intraoperative treatment path within the anatomical region relative to the anatomical structure (Mechanical linkage sensory units determine the pose of the linkage(s) and control the navigation of the articulated robot and thus the treatment catheter, paragraphs [0033 and 0036]).
Regarding claim 8, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 5. Chang et al. further discloses the articulated robot further comprises a pivot base (49, FIG 6, paragraph [0032]; various components of the articulated robot can pivot relative to base 49) connected to the proximal linkage (FIGs 3 and 6 show base 49 connects to the proximal linkage).
Regarding claim 9, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 8. Chang et al. further discloses the at least one joint is adapted to generate pose data (Joint coordinates 35) informative of a pose of the distal linkage of the articulated robot relative to 
Regarding claim 10, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 8. Chang et al. further discloses the at least one joint and the pivot base are adapted to generate pose data (Joint coordinates 35) informative of a pose of the distal linkage relative to the proximal linkage (Paragraphs [0033 and 0036] discloses joints are operable to generate pose data via mechanical linkage sensory units. Because the position of each link can be determined, the device is at least operable to determine a positioning of the distal linkage relative to the proximal linkage); and wherein the robot controller is adapted, responsive to a generation of the pose data by the at least one joint and the pivot base, to control the navigation by the articulated robot of the treatment catheter along the intraoperative treatment path within the anatomical region relative to the anatomical structure (Mechanical linkage sensory units determine the pose of the linkage(s) and control the navigation of the articulated robot and thus the treatment catheter, paragraphs [0033 and 0036]).
Regarding claim 12, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 1. Chang et al. further discloses a path planning control module (Path planning module 33, FIG 2A) adapted, responsive to a reception of the preoperative image (20), to control a delineation within the preoperative image of the planned treatment path relative to the anatomical structure (Paragraphs [0024-0025]).
Regarding claim 13, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 1. Chang et al. further discloses a registration control module (Registration, 26, FIG 2A) adapted, responsive to a reception of the preoperative image and a reception of an intraoperative image registered to the articulated robot (Paragraph [0026]), to control an image registration between the preoperative image and the intraoperative image based on a delineation of the anatomical structure as illustrated within the preoperative image and the intraoperative image (Paragraphs [0025-0027 and 0035]).
Regarding claim 14, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim1. Chang et al. further discloses a transformation control module adapted, responsive to an image registration between the preoperative image and the intraoperative image, to control a transformation of the planned treatment path relative to the anatomical structure as illustrated within the preoperative image into the intraoperative treatment path within the anatomical region relative to the anatomical structure (Transformation of planned path 33 into the intra-operative treatment path, paragraphs [0028, 0035, and 0040-0057]).
Regarding claim 15, Chang et al./Aktas et al. disclose the invention substantially as claimed, as set forth above for claim 1. Chang et al. further discloses an image feedback control module adapted (Display of the navigation), responsive to a control by the robot controller of the navigation by the articulated robot of the treatment catheter along the intraoperative treatment path within the anatomical region relative to the anatomical structure, to control a display within the preoperative image of a virtual navigation by the articulated robot of the treatment catheter along the planned treatment path within the anatomical region relative to the anatomical structure (Paragraph [0028] discloses a “developed software module” presents a visual display of a 3D tumor model).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being obvious over Popovic et al. (WO 2015/118423), in view of Werneth et al. (US 2007/0083193).
Regarding claim 1, Popovic et al. discloses a robotic surgical system (100, FIG 1, page 8 line 12-14) for executing a procedural treatment of an anatomical structure within an anatomical region (Page 8 line 22- page 9 line 2), the robotic surgical system comprising: articulated robot (102 and 108, FIG 1, page 9 line 6-8. Page 16 line 18-20 references the joints of the robot, therefore it is articulated) adapted to be inserted within the anatomical structure (At least 102 of the articulated robot is insertable within the anatomical structure. FIG 1 shows 102 inserted within anatomical structure 162), and to navigate within the anatomical region (Page 8 line 18 – page 9 line 2), wherein the articulated robot comprises a plurality of linkages (Page 12 line 16 and page 16 lines 18-20 disclose joints and articulation, therefore there are interpreted to be linkages positioned between said joints to allow for articulation) and at least one joint (Page 12 line 16) interconnecting the plurality of linkages; and a robot controller (Page 8 line 14-18) in communication with the at least one joint and adapted to control a navigation of the articulated robot (Robot kinematics and encoders used to control navigation, page 16 line 18-23) along an intraoperative treatment path (107, page 13 line 6-22) within the anatomical region relative to the anatomical structure (At the treatment site) derived from a planned treatment path (pre-operative 3D images, page 13 line 6-22 and page 16 line 9-23) within the anatomical region relative to the anatomical structure based on a registration between an intraoperative image illustrative of the articulated robot within the anatomical region relative to the anatomical structure and a preoperative image illustrative of the planned treatment path (510, FIG 9) within the anatomical region relative to the anatomical structure (Page 17 line 16 – page 18 line 9).
Popovic et al. is silent regarding a treatment catheter, the articulated robot adapted to navigate the treatment catheter within the anatomical region.
However, Werneth et al. discloses an ablation treatment device comprising a treatment catheter (120, which includes 123, 140 and 150, FIG 3a, paragraphs [0059-0061]) deliverable within the 
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the articulated robot of Popovic by substituting device 102 with the device of Werneth such that the articulated robot further comprises a treatment catheter, for the purpose of providing a treatment catheter deliverable with the articulated robot to perform an additional treatment simultaneously, without the need to guide an additional element to the anatomical structure. In the device as modified, the articulated robot meets the limitation of being adapted to navigate the treatment catheter within the anatomical region and the robot controller is adapted to control a navigation by the articulated robot of the treatment catheter because the two elements are constrained to one another.
Regarding claim 3, Popovic et al./Werneth et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Werneth et al. further discloses a camera catheter (Paragraph [0098] discloses an ultrasound catheter or a fiber optic camera device inserted within the lumen of the ablation catheter), wherein the articulated robot is adapted to simultaneously navigate the treatment catheter and the camera catheter within the anatomical structure (in the device as modified, the treatment catheter and camera catheter are navigated simultaneously via the articulated robot), and wherein the robot controller is adapted in communication with the at least one joint to control a simultaneous navigation by the articulated robot of the treatment catheter and the camera catheter along the intraoperative treatment path within the anatomical region relative to the anatomical structure (Popovic: Page 10 line 18 – page 11 line 5 and page 12 line 12 – page 13 line 5).
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 04/23/2021, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) in view of Chang and in view of Popovic have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771